Case 1:21-mj-0O7008-KMW Document 4 Filed 01/24/21 Page 1 of 1 PagelD: 13

AD HOA, (Rew V2ET) Wanwer of Rake 5 i 3! Gleaimes Comap denen oe dedi)

 

 

 

‘Shpnecven sv wiaoaumsuramuesarerwateaeros
UNITED STATES DISTRICT COURT
for the
United States of Aumenca }
v. ) Case No. 24-mi-7008-KMW
. }
Stephanie Hazelton )
: OS \ Charging Distnct’s Case No. NA
Detencleart )
WATVER OF RULES & 5.4 HEARINGS
(Complaint ar lndicanent)
‘understand that | hawe been charged mm another distact, the name of other comm =U... Distvict Court
__ District of Columbia

I have been informed of the charges and of my rights to:

<i} retain counsel or request the assignment of counsel if 1 am unable to retain counsel;

(2) an identity hearing to determine whether I am the person named in the charges;

(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either:

(4) a preliminary hearing to determine whether there is probable cause to believe that an offense has been
commuatted. to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
unless I have been indicted beforehand.

{8} a hearing on any motion try the government for detention,

(6) request a transfer of the proceedings to this district umder Fed. R. Crim. P. 20, to plead guilty.

l agree to waive my right(s) to:

an identity hearing. only. Production of the warrant, a certified copy of the warrant, or reliable
electronic copy of either is hereby demanded by Defendant.

a preliminary hearme.

2QRRR

a detentian hearing,

an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
or detention bearing te which ] may be entitled in this district. J] request that my

preliminary hearing and/or 7 detention hearing be held in the prosecuting district, at a time set by
that court.

IT consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.

Date: 01/22/2024

 

Menature af detendant s attarne

Daryl J. Kipnis, Esq.

Printed name of defendant's attorney
